Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 1 of 14 Page ID #:134



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10                                SOUTHERN DIVISION
 11
 12    MARC WIENER,                                 Case No. 8:20-cv-02406-JLS-JDE
 13                Plaintiff,                       Hon. Josephine L. Staton
 14          vs.                                    STIPULATED PROTECTIVE
                                                    ORDER REGARDING NON-
 15    PRIMERICA LIFE INSURANCE                     DISCLOSURE OF
       COMPANY,                                     CONFIDENTIAL
 16                                                 INFORMATION
                   Defendant.
 17
                                                    Complaint Filed: 12/22/20
 18    PRIMERICA LIFE INSURANCE
       COMPANY, a corporation,
 19
                   Counter-Claimant,
 20
             vs.
 21
       MARC WIENER, an individual; DONALD
 22    JOHN SMOLKA, an individual; JULIANA
       R. WIENER-NEFF, an individual; and
 23    DOES 1 through 5, inclusive,
 24                Counter-Defendants.
 25
 26
 27          Pursuant to the parties’ Stipulation (Dkt. 35) and for good cause shown, the

 28    Court finds and orders as follows.

                                               1
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 2 of 14 Page ID #:135



   1   1.    A. PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary and/or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may be
   5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   6   the following Stipulated Protective Order. The parties acknowledge that this Order
   7   does not confer blanket protections on all disclosures or responses to discovery and
   8   that the protection it affords from public disclosure and use extends only to the limited
   9   information or items that are entitled to confidential treatment under the applicable
 10    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 11    that this Stipulated Protective Order does not entitle them to file confidential
 12    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 13    followed and the standards that will be applied when a party seeks permission from
 14    the court to file material under seal.
 15
 16          B. GOOD CAUSE STATEMENT
 17          This action is likely to involve trade secrets and/or other confidential and
 18    proprietary materials, such as underwriting guidelines, claims manuals and
 19    procedures, etc., for which special protection from public disclosure and from use for
 20    any purpose other than prosecution of this action is warranted. Such confidential and
 21    proprietary materials and information consist of, among other things, confidential
 22    business or financial information, information regarding confidential business
 23    practices and procedures, or other confidential research, development, or commercial
 24    information (including information implicating privacy rights of third parties),
 25    information otherwise generally unavailable to the public, or which may be privileged
 26    or otherwise protected from disclosure under state or federal statutes, court rules, case
 27    decisions, or common law. Accordingly, to expedite the flow of information, to
 28    facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                                  1
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 3 of 14 Page ID #:136



   1   to adequately protect information the parties are entitled to keep confidential, to
   2   ensure that the parties are permitted reasonable necessary uses of such material in
   3   preparation for and in the conduct of trial, to address their handling at the end of the
   4   litigation, and serve the ends of justice, a protective order for such information is
   5   justified in this matter. It is the intent of the parties that information will not be
   6   designated as confidential for tactical reasons and that nothing be so designated
   7   without a good faith belief that it has been maintained in a confidential, non-public
   8   manner, and there is good cause why it should not be part of the public record of this
   9   case.
 10
 11    2.      DEFINITIONS
 12            2.1   Action: this pending federal lawsuit.
 13            2.2   Challenging Party: a Party or Non-Party that challenges the designation
 14    of information or items under this Order.
 15            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 16    how it is generated, stored or maintained) or tangible things that qualify for protection
 17    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 18    Cause Statement.
 19            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
 20    support staff).
 21            2.5   Designating Party: a Party or Non-Party that designates information or
 22    items that it produces in disclosures or in responses to discovery as
 23    “CONFIDENTIAL.”
 24            2.6   Disclosure or Discovery Material: all items or information, regardless
 25    of the medium or manner in which it is generated, stored, or maintained (including,
 26    among other things, testimony, transcripts, and tangible things), that are produced or
 27    generated in disclosures or responses to discovery in this matter.
 28
                                                   2
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 4 of 14 Page ID #:137



   1         2.7    Expert: a person with specialized knowledge or experience in a matter
   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   3   an expert witness or as a consultant in this Action.
   4         2.8    House Counsel: attorneys who are employees of a party to this Action.
   5   House Counsel does not include Outside Counsel of Record or any other outside
   6   counsel.
   7         2.9    Non-Party: any natural person, partnership, corporation, association or
   8   other legal entity not named as a Party to this action.
   9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 10    to this Action but are retained to represent or advise a party to this Action and have
 11    appeared in this Action on behalf of that party or are affiliated with a law firm that
 12    has appeared on behalf of that party, and includes support staff.
 13          2.11 Party: any party to this Action, including all of its officers, directors,
 14    employees, consultants, retained experts, and Outside Counsel of Record (and their
 15    support staffs).
 16          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17    Discovery Material in this Action.
 18          2.13 Professional Vendors: persons or entities that provide litigation support
 19    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21    and their employees and subcontractors.
 22          2.14 Protected Material:       any Disclosure or Discovery Material that is
 23    designated as “CONFIDENTIAL.”
 24          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 25    from a Producing Party.
 26    ///
 27    ///
 28    ///
                                                  3
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 5 of 14 Page ID #:138



   1   3.    SCOPE
   2         The protections conferred by this Stipulation and Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or extracted
   4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
   6   or their Counsel that might reveal Protected Material.
   7         Any use of Protected Material at trial shall be governed by the orders of the
   8   trial judge. This Order does not govern the use of Protected Material at trial.
   9
 10    4.    DURATION
 11          Even after final disposition of this litigation, the confidentiality obligations
 12    imposed by this Order shall remain in effect until a Designating Party agrees
 13    otherwise in writing or a court order otherwise directs. Final disposition shall be
 14    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 15    or without prejudice; and (2) final judgment herein after the completion and
 16    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 17    including the time limits for filing any motions or applications for extension of time
 18    pursuant to applicable law.
 19
 20    5.    DESIGNATING PROTECTED MATERIAL
 21          5.1     Exercise of Restraint and Care in Designating Material for Protection.
 22    Each Party or Non-Party that designates information or items for protection under this
 23    Order must take care to limit any such designation to specific material that qualifies
 24    under the appropriate standards. The Designating Party must designate for protection
 25    only those parts of material, documents, items or oral or written communications that
 26    qualify so that other portions of the material, documents, items, or communications
 27    for which protection is not warranted are not swept unjustifiably within the ambit of
 28    this Order.
                                                  4
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 6 of 14 Page ID #:139



   1         Mass, indiscriminate or routinized designations are prohibited. Designations
   2   that are shown to be clearly unjustified or that have been made for an improper
   3   purpose (e.g., to unnecessarily encumber the case development process or to impose
   4   unnecessary expenses and burdens on other parties) may expose the Designating Party
   5   to sanctions.
   6         If it comes to a Designating Party’s attention that information or items that it
   7   designated for protection do not qualify for protection, that Designating Party must
   8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   9         5.2       Manner and Timing of Designations. Except as otherwise provided in
 10    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12    under this Order must be clearly so designated before the material is disclosed or
 13    produced.
 14          Designation in conformity with this Order requires:
 15          (a) for information in documentary form (e.g., paper or electronic documents,
 16    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 17    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 18    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 19    portion of the material on a page qualifies for protection, the Producing Party also
 20    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 21    in the margins).
 22          A Party or Non-Party that makes original documents available for inspection
 23    need not designate them for protection until after the inspecting Party has indicated
 24    which documents it would like copied and produced. During the inspection and
 25    before the designation, all of the material made available for inspection shall be
 26    deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 27    it wants copied and produced, the Producing Party must determine which documents,
 28    or portions thereof, qualify for protection under this Order. Then, before producing
                                                   5
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 7 of 14 Page ID #:140



   1   the specified documents, the Producing Party must affix the “CONFIDENTIAL
   2   legend” to each page that contains Protected Material. If only a portion or portions
   3   of the material on a page qualifies for protection, the Producing Party also must clearly
   4   identify the protected portion(s) (e.g., by making appropriate markings in the
   5   margins).
   6         (b) for testimony given in depositions, that the Designating Party identify the
   7   Disclosure or Discovery Material on the record or within thirty (30) days after
   8   delivery of the deposition transcript by the court reporter.
   9         (c) for information produced in some form other than documentary and for any
 10    other tangible items, that the Producing Party affix in a prominent place on the exterior
 11    of the container or containers in which the information is stored the legend
 12    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 13    protection, the Producing Party, to the extent practicable, shall identify the protected
 14    portion(s).
 15          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 16    failure to designate qualified information or items does not, standing alone, waive the
 17    Designating Party’s right to secure protection under this Order for such material.
 18    Upon timely correction of a designation, the Receiving Party must make reasonable
 19    efforts to assure that the material is treated in accordance with the provisions of this
 20    Order.
 21
 22    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23          6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
 24    designation of confidentiality at any time that is consistent with the Court’s
 25    Scheduling Order.
 26          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 27    resolution process under Local Rule 37.1 et seq.
 28
                                                  6
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 8 of 14 Page ID #:141



   1         6.3    The burden of persuasion in any such challenge proceeding shall be on
   2   the Designating Party. Frivolous challenges, and those made for an improper purpose
   3   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   4   expose the Challenging Party to sanctions. Unless the Designating Party has waived
   5   or withdrawn the confidentiality designation, all parties shall continue to afford the
   6   material in question the level of protection to which it is entitled under the Producing
   7   Party’s designation until the Court rules on the challenge.
   8
   9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 10          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 11    disclosed or produced by another Party or by a Non-Party in connection with this
 12    Action only for prosecuting, defending or attempting to settle this Action. Such
 13    Protected Material may be disclosed only to the categories of persons and under the
 14    conditions described in this Order. When the Action has been terminated, a Receiving
 15    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 16          Protected Material must be stored and maintained by a Receiving Party at a
 17    location and in a secure manner that ensures that access is limited to the persons
 18    authorized under this Order.
 19          7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
 20    otherwise ordered by the court or permitted in writing by the Designating Party, a
 21    Receiving    Party    may      disclose   any   information    or    item   designated
 22    “CONFIDENTIAL” only to:
 23          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 24    employees of said Outside Counsel of Record to whom it is reasonably necessary to
 25    disclose the information for this Action;
 26          (b) the officers, directors, and employees (including House Counsel), if any,
 27    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 28
                                                   7
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 9 of 14 Page ID #:142



   1         (c)   Experts (as defined in this Order) of the Receiving Party to whom
   2   disclosure is reasonably necessary for this Action and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4         (d) the court and its personnel;
   5         (e) court reporters and their staff;
   6         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
   7   to whom disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9         (g) the author or recipient of a document containing the information or a
 10    custodian or other person who otherwise possessed or knew the information;
 11          (h) during their depositions, witnesses, and attorneys for witnesses, in the
 12    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 14    not be permitted to keep any confidential information unless they sign the
 15    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 16    agreed by the Designating Party or ordered by the court. Pages of transcribed
 17    deposition testimony or exhibits to depositions that reveal Protected Material may be
 18    separately bound by the court reporter and may not be disclosed to anyone except as
 19    permitted under this Stipulated Protective Order; and
 20          (i) any mediator or settlement officer, and their supporting personnel, mutually
 21    agreed upon by any of the parties engaged in settlement discussions.
 22
 23    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 24          OTHER LITIGATION
 25          If a Party is served with a subpoena or a court order issued in other litigation
 26    that compels disclosure of any information or items designated in this Action as
 27    “CONFIDENTIAL,” that Party must:
 28
                                                    8
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 10 of 14 Page ID #:143



   1         (a) promptly notify in writing the Designating Party. Such notification shall
   2   include a copy of the subpoena or court order;
   3         (b) promptly notify in writing the party who caused the subpoena or order to
   4   issue in the other litigation that some or all of the material covered by the subpoena
   5   or order is subject to this Protective Order. Such notification shall include a copy of
   6   this Stipulated Protective Order; and
   7         (c) cooperate with respect to all reasonable procedures sought to be pursued
   8   by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this action
  11   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  12   or order issued, unless the Party has obtained the Designating Party’s permission. The
  13   Designating Party shall bear the burden and expense of seeking protection in that court
  14   of its confidential material and nothing in these provisions should be construed as
  15   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  16   directive from another court.
  17
  18   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
  19         PRODUCED IN THIS LITIGATION
  20         (a) The terms of this Order are applicable to information produced by a Non-
  21   Party in this Action and designated as “CONFIDENTIAL.” Such information
  22   produced by Non-Parties in connection with this litigation is protected by the
  23   remedies and relief provided by this Order. Nothing in these provisions should be
  24   construed as prohibiting a Non-Party from seeking additional protections.
  25         (b) In the event that a Party is required, by a valid discovery request, to produce
  26   a Non-Party’s confidential information in its possession, and the Party is subject to an
  27   agreement with the Non-Party not to produce the Non-Party’s confidential
  28   information, then the Party shall:
                                                  9
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 11 of 14 Page ID #:144



   1         (1) promptly notify in writing the Requesting Party and the Non-Party that
   2   some or all of the information requested is subject to a confidentiality agreement with
   3   a Non-Party;
   4         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   5   Order in this Action, the relevant discovery request(s), and a reasonably specific
   6   description of the information requested; and
   7         (3) make the information requested available for inspection by the Non-Party,
   8   if requested.
   9         (c) If the Non-Party fails to seek a protective order from this court within 14
  10   days of receiving the notice and accompanying information, the Receiving Party may
  11   produce the Non-Party’s confidential information responsive to the discovery request.
  12   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  13   any information in its possession or control that is subject to the confidentiality
  14   agreement with the Non-Party before a determination by the court. Absent a court
  15   order to the contrary, the Non-Party shall bear the burden and expense of seeking
  16   protection in this court of its Protected Material.
  17
  18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  20   Protected Material to any person or in any circumstance not authorized under this
  21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  24   persons to whom unauthorized disclosures were made of all the terms of this Order,
  25   and (d) request such person or persons to execute the “Acknowledgment and
  26   Agreement to Be Bound” that is attached hereto as Exhibit A.
  27
  28
                                                  10
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 12 of 14 Page ID #:145



   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2         PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   7   may be established in an e-discovery order that provides for production without prior
   8   privilege review.
   9
  10   12.   MISCELLANEOUS
  11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  12   person to seek its modification by the Court in the future.
  13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  14   Protective Order, no Party waives any right it otherwise would have to object to
  15   disclosing or producing any information or item on any ground not addressed in this
  16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  17   ground to use in evidence of any of the material covered by this Protective Order.
  18         12.3 Filing Protected Material. A Party that seeks to file under seal any
  19   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  20   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  21   Protected Material at issue. If a Party’s request to file Protected Material under seal
  22   is denied by the court, then the Receiving Party may file the information in the public
  23   record unless otherwise instructed by the court.
  24
  25   13.   FINAL DISPOSITION
  26         After the final disposition of this Action, as defined in paragraph 4, within 60
  27   days of a written request by the Designating Party, each Receiving Party must return
  28   all Protected Material to the Producing Party or destroy such material. As used in this
                                                  11
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 13 of 14 Page ID #:146



   1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   2   summaries, and any other format reproducing or capturing any of the Protected
   3   Material. Whether the Protected Material is returned or destroyed, the Receiving
   4   Party must submit a written certification to the Producing Party (and, if not the same
   5   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   6   (by category, where appropriate) all the Protected Material that was returned or
   7   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   8   abstracts, compilations, summaries or any other format reproducing or capturing any
   9   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  12   reports, attorney work product, and consultant and expert work product, even if such
  13   materials contain Protected Material. Any such archival copies that contain or
  14   constitute Protected Material remain subject to this Protective Order as set forth in
  15   Section 4 (DURATION).
  16         14.    Any violation of this Order may be punished by appropriate measures
  17   including, without limitation, contempt proceedings and/or monetary sanctions.
  18
  19
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  20
  21
       DATED: August 11, 2021
  22
  23                                                  _____________________________
  24                                                  JOHN D. EARLY
                                                      United States Magistrate Judge
  25
  26
  27
  28
                                                 12
Case 8:20-cv-02406-JLS-JDE Document 36 Filed 08/11/21 Page 14 of 14 Page ID #:147



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4         I, _____________________________ [print or type full name], of
   5   ___________________________________________________________________
   6   [print or type full address], declare under penalty of perjury that I have read in its
   7   entirety and understand the Stipulated Protective Order that was issued by the United
   8   States District Court for the Central District of California on ____________ [date] in
   9   the case of Marc Wiener v. Primerica Life Insurance Company, Case No. 8:20-cv-
  10   02406-JLS-JDE. I agree to comply with and to be bound by all the terms of this
  11   Stipulated Protective Order and I understand and acknowledge that failure to so
  12   comply could expose me to sanctions and punishment in the nature of contempt. I
  13   solemnly promise that I will not disclose in any manner any information or item that
  14   is subject to this Stipulated Protective Order to any person or entity except in strict
  15   compliance with the provisions of this Order.
  16         I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby appoint __________________________ [print or
  20   type full name] of _____________________________________________ [print or
  21   type full address and telephone number] as my California agent for service of process
  22   in connection with this action or any proceedings related to enforcement of this
  23   Stipulated Protective Order.
  24   Date: ______________________________________
  25   City and State where sworn and signed: ___________________________________
  26   Printed name: _______________________________
  27
       Signature: __________________________________
  28
                                                 13
